         Case 1:19-cv-07723-CM Document 108 Filed 06/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PATRICIA CUMMINGS,

                         Plaintiff,
                                                         Index No.: 19-CV-7723-CM
              - against -

THE CITY OF NEW YORK, et al.,

                         Defendants.


                                       NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the annexed Memorandum of Law dated June 25,

2020, the initial motion to dismiss papers incorporated therein (Doc. Nos. 27, 77), and all prior

pleadings and proceedings had herein, Defendants Hechinger Institute on Education and the

Media, an institute of Teachers College, Columbia University and Dr. Andre Perry (collectively,

the “Hechinger Defendants”) will move this Court before the Honorable Colleen McMahon,

United States District Judge, at the United States District Court for the Southern District of New

York, 500 Pearl Street, New York, New York 10007, at a date and time to be determined by the

Court, to dismiss the Amended Complaint in this action in its entirety with prejudice pursuant to

Fed. R. Civ. P. 12(b)(6).

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Individual Rules, any

opposing affidavits and answering memoranda of law must be served within fourteen (14) days

of service of this motion. Reply papers, if any, must be served within five (5) days of service of

the opposition papers.
       Case 1:19-cv-07723-CM Document 108 Filed 06/25/20 Page 2 of 2




Dated: June 25, 2020
       New York, New York
                                         HAYNES AND BOONE, LLP
                                         Attorneys for Hechinger Defendants


                                         By: s/Richard D. Rochford
                                             Richard D. Rochford
                                             Joseph Lawlor
                                             30 Rockefeller Plaza, 26th Floor
                                             New York, New York 10112
                                             Telephone: (212) 659-4984
                                             richard.rochford@haynesboone.com
                                             joseph.lawlor@haynesboone.com




                                     2
